Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant’s amendment of the specification filed 25 July 2019 has been entered. The Information Disclosure Statements (IDS) filed 26 November 2019 has been entered. Applicant’s amendment of the claims filed 18 February 2021 has been entered.

Election/Restriction
Applicant’s election, without traverse, of Group I, claims 1-11, 16, 21 and 22, in the reply filed on 18 February 2021 is acknowledged. In the response, Applicant further elected the species of: the VH/VL pair of SEQ ID NOs: 102/105, and HVR-H1, H2, H3 and HVR-L1, L2, L3 of SEQ ID NOs: 31, 118, 120 and SEQ ID NOs: 111, 115 and 60.
Claims 12 and 17 are cancelled. Claims 27 and 28 have been added. Claims 1-11, 13-16 and 18-28 are pending. Claims 13-15, 18-20 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-11, 16, 21, 22, 27 and 28 are under examination to the extent they read on the elected species. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 

Claim Objections
Claim 21 is objected to because of the following informalities:
In claim 21, the world “or” at the end of “(e)” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 16, 21, 22, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites an isolated multispecific antibody that binds to sclerostin, wherein the antibody comprises at least two different variable regions 
What Applicant has described in the specification are bispecific or biparatopic antibodies that comprise two different variable regions targeting two different epitopes of sclerostin, wherein one variable region derived from a mabA (VH/VL sequences of SEQ ID NOs: 7/15) variant and the other variable region derived from a mabB (VH/VL sequences of SEQ ID NOs: 23/27) variant. The specification discloses that these mabA and mabB variants exhibit a pH-dependent binding affinity, i.e., binding with a higher affinity at neutral pH (pH 7.4) than at acidic pH (pH 5.8), and that the pH-dependent mabA variants include the antibodies mabA_pH1, mabA_pH2, mabA_pH3, and mabA_pH4, and the pH-dependent mabB variants include the antibodies mabB_pH1, mabB_pH4, and mabB_pH5 (Tables 2 and 4). The specification discloses the bispecific or biparatopic antibodies named as amH848/bsH638/abl152, amH848/bsH656/abl152, amH852/bsH638/abl152, and amH852/bsH656/abl152 (Table 8), where amH848 is a mabA variant with a VH of SEQ ID NO: 101, amH852 is a mabA variant with a VH of SEQ ID NO: 102, bsH638 is a mabB variant with a VH of SEQ ID NO: 103, bsH656 is a mabB variant with a VH of SEQ ID NO: 104, and abl152 is a common light chain for any of the above VH sequences and has a VL of SEQ ID NO: 5. Except for the bispecific or biparatopic antibodies comprising a first variable region from a mabA variant selected 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy chain and light chain variable regions of a given antibody, each of which includes three CDRs or hypervariable regions which provide the majority of the contact residues for the binding of the antibody to its target epitope; and the conformation of the CDRs, as well as framework residues, influences binding (see Knappik et al., J. Mol. Biol., 2000, Vol. 296(1):57-86). Even for a single epitope, there could be a large number of antibodies that have distinct antigen-binding domains. For example, Nair et al. (J. Immunol., 2002, Vol. 168(5):2371-2382) teaches that monoclonal antibodies that bind to the same epitope have dissimilar binding site structures (see Abstract). Even though present claims 3 and 4 recite that one of the antigen-binding variable regions binds to the same epitope as a structurally defined anti-sclerostin antibody, the specification fails to teach the structures of those antibodies that bind to the same epitope of sclerostin, and the prior art does not teach how to predict the structures of the antibodies that bind to a particular epitope. Regarding claims 5 and 6, which encompass one or more amino acid substitutions in the six CDRs, the specification does not provide a written description that is sufficient to support these variants. The art teaches that alteration of a single amino acid in the CDR 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teachings regarding the structural characteristics of the genus or the correlation of structure to function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of multispecific/bispecific antibodies, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, except for the bispecific or biparatopic antibodies comprising a first variable region from a mabA variant selected from the group consisting of mabA_pH1, mabA_pH2, mabA_pH3, and mabA_pH4, and a second variable region from a mabB variant selected from the group consisting of mabB_pH1, mabB_pH4, and mabB_pH5, and the bispecific or biparatopic antibodies set forth in amH848/bsH638/abl152, amH848/bsH656/abl152, amH852/bsH638/abl152, and amH852/bsH656/abl152, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kneissel et al. (WO 2009/047356 A1, Int’l. Pub. Date: 16 April 2009) (reference provided previously).
Kneissel teaches bispecifc or multispecific molecules comprising an anti-sclerostin antibody or a fragment thereof, wherein the bispecific molecules comprise a first binding specificity for sclerostin and a second binding specificity for a second target epitope which is another epitope of sclerostin different from the first target epitope (p. 
Therefore, Kneissel anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kneissel et al. (WO 2009/047356 A1), as applied to the claims above, and further in view of Paszty et al. (US 7,592,429 B2, Date of Patent: Sep. 22, 2009).
Kneissel teaches as set forth above. Kneissel, however, does not teach wherein one of the two variable regions binds to the same epitope as an anti-sclerostin antibody 
Paszty teaches an anti-sclerostin antibody or antigen-binding fragment thereof comprising the VH/VL sequences set forth in SEQ ID NOs: 378 and 376, respectively, which are identical to SEQ ID NOs: 7 and 15 of the instant application (see sequence alignments attached). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare Kneissel’s bispecifc molecules by using the anti-sclerostin antibody or antigen-binding fragment thereof taught by Paszty. One of ordinary skill in the art would have been motivated to do so, because Kneissel teaches making bispecifc molecules that bind to two different epitopes of sclerostin, and Paszty teaches an anti-sclerostin antibody or antigen-binding fragment thereof that binds to an epitope of sclerositin. Therefore, the combined teachings provide a reasonable expectation of success in making the bispecifc molecules.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kneissel et al. (WO 2009/047356 A1), as applied to the claims above, and in view of Korytko et al. (US 7,744,874 B2, Date of Patent: Jun. 29, 2010).
Kneissel teaches as set forth above. Kneissel, however, does not teach wherein one of the two variable regions binds to the same epitope as an anti-sclerostin antibody comprising the VH/VL sequences set forth in SEQ ID NOs: 23 and 27, respectively (claim 4).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare Kneissel’s bispecifc molecules by using the anti-sclerostin antibody or antigen-binding fragment thereof taught by Korytko. One of ordinary skill in the art would have been motivated to do so, because Kneissel teaches making bispecifc molecules that bind to two different epitopes of sclerostin, and Korytko teaches an anti-sclerostin antibody or antigen-binding fragment thereof that binds to an epitope of sclerositin. Therefore, the combined teachings provide a reasonable expectation of success in making the bispecifc molecules.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 5, 2021